UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2010 No. 2 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x Attached hereto and incorporated by reference herein is the registrant's press release dated June 2, 2010 announcing the letter agreement signed between the registrant and its banks. This Form 6-K is being incorporated by reference into all effective registration statements filed by the registrant under the Securities Act of 1933. Exhibits 99.1 Press release issued by the registrant on June 2, 2010 announcing the letter agreement signed between the registrant and its banks. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: June 2, 2010 By: /s/Nati Somekh Gilboa Name: Nati Somekh Gilboa Title: Corporate Secretary
